I concur with the majority in the analysis and disposition of the second assignment of error. I respectfully dissent from the majority in its analysis and disposition of the first assignment of error. I do not find either the written or oral findings of the trial court sufficient to set forth the required statutory language necessary to support consecutive sentences. In addition, I do not find the comments of the trial court sufficient to comply with the statutory requirements that the trial court set forth its specific reasons for making the statutory findings for consecutive sentences. I would reverse and remand this matter for a new sentencing hearing.
JUDGE JULIE A. EDWARDS